DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: 
means for generating in claims 18-20.
means for transmitting in claim 18
means for determining in claim 18
means for mixing in claim 19
means for converting in claim 20
The following have been identified as the structure for means for generating, means for transmitting, means for determining, means for mixing and means for converting:
¶[0031] and Fig. 2 of the published specification describes optical VCOs to generate a transmission signal. ¶[0039] of the published specification describes VCO 102 uses to generate a frequency modulated transmission signal 154 that is fed to the first transmitter 110.
¶[0009] of the published specification describes a first transmitter configured to transmit the transmission signal as a first frequency modulated continuous wave to a 
¶[0009] of the published specification describes n analyzer configured to determine a target distance and/or an angle of the target with respect to the first and/or second transmitter based on the received reflected signal and the transmission signal provided by the signal source. 
¶[0041] of the published specification describes the receiver antenna 114 then supplies the reflected signal 176 to a mixer 106 that mixes the reflected signal 176 with a portion of the transmission signal 154. ¶[0075] of the published specification describes at block 1808, the apparatus uses an RF mixer to mix the received reflected RF signal with the RF transmission signal provided by the VCO to provide mixed RF signal.
¶[0057] of the published specification describes Photodetectors 1309, 1311 at each subassembly 1320, 1322 convert the modulated light carrier wave into an RF signal having a frequency represented by the difference between the first and second tunable laser outputs. ¶[0077] of the published specification describes at block 2006, the first and second optical transmission signals are converted into RF signals using first and second photodetectors coupled to the first and second transmitters, respectively.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2009/0167607 A1), and further in view of Raphaeli (US 2006/0181393 A1).
Regarding Claim 1, Holder (‘607) discloses “a radar device [paragraph 8: a system and method for tracking a moving object] comprising: 
a signal source configured to provide a transmission signal [paragraph 24: Figure 1 illustrates a block diagram of the spatially-distributed (SD) transmitter 1 comprising a plurality of transmitters 10A-10D…although two or more transmitters may be used…the SD transmitter system 1 includes a master oscillator (MO) 2 that generates the common carrier frequency for each of the transmitters 10A-10D, and a synchronization clock (Sync Clk) 3 that modulates the carrier frequencies with codes…each of the transmitters 10A-10D comprises a code generator (not shown) that receives the Sync Clk 3 and generates a code that is modulated onto the corresponding carrier wave in accordance with the Sync Clk 3. Each transmitter 10A-10D typically has an antenna 11A-11D associated with it that transmits the corresponding coded signal over the air]; 
a first transmitter configured to transmit the transmission signal as a first frequency modulated continuous wave to a target [paragraph 8: a spatially-distributed (SD) transmitter system comprising at least first and second transmitters]; [paragraph 13: Figure 3 transmitter TX1 Object]; [paragraph 24: a plurality of transmitters 10A-10D…although two or more transmitters may be used… modulates the carrier frequencies with codes…each of the transmitters 10A-10D comprises a code ; 
a second transmitter configured to transmit the transmission signal as a second frequency modulated continuous wave to the target [paragraph 8: a spatially-distributed (SD) transmitter system comprising at least first and second transmitters], the first and second transmitters spaced apart [paragraph 8: a spatially-distributed (SD) transmitter system comprising at least first and second transmitters that are spatially separated from each other]; [paragraph 13: Figure 3: transmitter TX2, Object]; 
a receiver configured to receive a reflected signal from the target [paragraph 8: the first receiver is configured to receive the signals and separate the signals from one another…processes the separated signals to determine at least a position of the object relative to the receiver], wherein the reflected signal is a reflection of the transmission signal from the target [paragraph 13: Figure 3 is a diagram that illustrates the spatial relationships between a set of transmitters, TX1 and TX2, a receiver, RX, and a reflective object in two dimensions]; and
an analyzer configured to determine a target distance and/or an angle of the target with respect to the first and/or second transmitter based on the received reflected signal and the transmission signal provided by the signal source [paragraph 8: the receiver includes a processor that processes the separated signals to determine at least a position of the object relative to the receiver]; [paragraph 13: Figure 3 is a diagram that illustrates the spatial relationships between a set of transmitters, TX1 and TX2, a receiver, RX, and a reflective object in two dimensions]; TcO| from TX Center to the object and angular position, 
    PNG
    media_image1.png
    16
    36
    media_image1.png
    Greyscale
, of the object relative to the transmitter can be determined by the receiver…the receiver also is capable of determining the range, |RTcR|, from TX Center to the receiver RX and the angular position, 
    PNG
    media_image2.png
    14
    24
    media_image2.png
    Greyscale
, relative to the transmitter].
Holder (‘607) discloses first and second transmitters that are spatially separated from each other (paragraph 8) and describes that the invention is not limited with respect to the size of the spacing between the transmitters (paragraph 24). However, Holder (‘607) does not explicitly disclose that the first and second transmitters spaced apart “by a distance greater than a wavelength of the transmission signal,”
In the same field of endeavor, Raphaeli (‘393) teaches that the first and second transmitters spaced apart “by a distance greater than a wavelength of the transmission signal [paragraph 47: the antennas are spatially separated on the order of a wavelength or more].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607) to have that the first and second transmitters spaced apart “by a distance greater than a wavelength of the transmission signal, as taught by Raphaeli (‘393) for measuring the range and angle values more precisely [Raphaeli (‘393) – paragraph 47].
Regarding independent claim 11, which is a corresponding method claim of independent device claim 1, 
Regarding independent claim 18, which is a corresponding apparatus claim of independent device claim 1, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention as shown above for claim 1.

Claims 2, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2009/0167607 A1)/Raphaeli (US 2006/0181393 A1), and further in view of Matsuoka (US 2008/0303711 A1).
Regarding Claim 2, which is dependent on independent claim 1, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607) describes that the SD transmitter system 1 includes a master oscillator (MO) 2 that generates the common carrier frequency for each of the transmitters (paragraph 24). Holder (‘607) further describes “a processing circuit configured to determine the target distance and the angle of the target with respect to the first and/or second transmitter [paragraph 8: the first receiver is configured to receive the signals and separate the signals from one another…processes the separated signals to determine at least a position of the object relative to the receiver]. However, Holder (‘607) does not explicitly disclose “the signal source comprises a voltage controlled oscillator (VCO), and wherein the analyzer comprises a mixer configured to mix the received reflected signal with the transmission signal from the VCO to provide a mixed signal” and “determine the target distance and the angle of the target with respect to the first and/or second transmitter based on the received reflected signal and the mixed signal”.
the signal source comprises a voltage controlled oscillator (VCO) [paragraph 35: a signal generated by a voltage control oscillator (VCO) 301 is distributed by an LO distributor 302 and applied to the first transmitting antenna 305 (T1) and the second transmitting antenna 306 (T2)], and 
wherein the analyzer comprises a mixer configured to mix the received reflected signal with the transmission signal from the VCO to provide a mixed signal [paragraph 37: LO 4 distributor 312 is connected to the LO distributor 302 via an amplifier 311, and outputs distributed into four parts by the LO 4 distributor 312 are supplied to the mixers 308]; [paragraph 40: the electric wave is mixed with the FMCW from the LO 4 distributor 312 by the mixers 308, and beat signals are output];” and 
“determine the target distance and the angle of the target with respect to the first and/or second transmitter based on the received reflected signal and the mixed signal [Figure 1: mixed signal from miser 308 is input to signal processor 310 for angle and distance calculation]; [paragraphs 55-56: Figure 7: S905,  S906 calculation of angle].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “the signal source comprises a voltage controlled oscillator (VCO), and wherein the analyzer comprises a mixer configured to mix the received reflected signal with the transmission signal from the VCO to provide a mixed signal” and “determine the target distance and the angle of the target with respect to the first and/or second transmitter based on the received reflected signal and the mixed signal, as taught by Matsuoka (‘711) for enhancing measurement resolution of the range and angle values [Matsuoka (‘711) – paragraph 16].
Regarding Claim 3, which is dependent on dependent claim 2, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) discloses all the claimed invention. Holder (‘607) further discloses “the transmission signal provided by the signal source is a radio frequency (RF) signal [paragraph 54: he system may be designed to operate as an X-band (i.e., 10 GHz electromagnetic radiation or radio frequency system]”.
However, Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the transmission signal provided by the VCO.”
In the same field of endeavor, Matsuoka (‘711) teaches “the transmission signal provided by the VCO [paragraph 35: a signal generated by a voltage control oscillator (VCO) 301 is distributed by an LO distributor 302 and applied to the first transmitting antenna 305 (T1) and the second transmitting antenna 306 (T2)].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “the transmission signal provided by the VCO, as taught by Matsuoka (‘711) for enhancing measurement resolution of the range and angle values [Matsuoka (‘711) – paragraph 16].
Regarding claim 12, which is dependent on independent claim 1, and which is a corresponding method claim of device claim 2, 
Regarding claim 13, which is dependent on dependent claim 12, and which is a corresponding method claim of device claim 3, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)  discloses all the claimed invention as shown above for claim 3.
Regarding Claim 19, which is dependent on independent claim 18, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607) further describes “the means for determining the target distance and/or the angle of the target [paragraph 8: the first receiver is configured to receive the signals and separate the signals from one another…processes the separated signals to determine at least a position of the object relative to the receiver]. 
However, Holder (‘607) does not explicitly disclose “means for mixing the received reflected signal with the transmission signal provided by the means for generating to provide mixed signal; and means for determining the target distance and the angle of the target based on the mixed signal”.
In the same field of endeavor, Matsuoka (‘711) teaches “ means for mixing the received reflected signal with the transmission signal provided by the means for generating to provide mixed signal [paragraph 37: LO 4 distributor 312 is connected to the LO distributor 302 via an amplifier 311, and outputs distributed into four parts by the LO 4 distributor 312 are supplied to the mixers 308]; [paragraph 40: the electric wave is mixed with the FMCW from the LO 4 distributor 312 by the mixers 308, and beat signals are output];” and 
“means for determining the target distance and the angle of the target based on the mixed signal [Figure 1: mixed signal from miser 308 is input to signal .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “means for mixing the received reflected signal with the transmission signal provided by the means for generating to provide mixed signal; and means for determining the target distance and the angle of the target based on the mixed signal”, as taught by Matsuoka (‘711) for enhancing measurement resolution of the range and angle values [Matsuoka (‘711) – paragraph 16].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2009/0167607 A1)/Raphaeli (US 2006/0181393 A1)/Matsuoka (US 2008/0303711 A1), and further in view of Williams et al. (US 3,978,482).
Regarding Claim 4, which is dependent on dependent claim 2, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) discloses all the claimed invention. 
However, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) does not explicitly disclose “a ramp generator coupled to the VCO and the processing circuit, the ramp generator providing voltage ramp signal for use by the VCO to generate the frequency modulated continuous wave signal.”
In the same field of endeavor, Matsuoka (‘711) teaches “a ramp generator coupled to the VCO and the processing circuit, the ramp generator providing voltage ramp signal for use by the VCO to generate the frequency modulated continuous wave signal [column 4 line 66 – column 5 line 68: a signal from the 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) to have “a ramp generator coupled to the VCO and the processing circuit, the ramp generator providing voltage ramp signal for use by the VCO to generate the frequency modulated continuous wave signal”, as taught by Williams et al. (‘482) for improved focused radar system [Williams et al. (‘482)  – column 2 lines 58-61: ].

Claims 5-6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2009/0167607 A1)/Raphaeli (US 2006/0181393 A1)/Matsuoka (US 2008/0303711 A1), and further in view of Zediker er al. (US 5,874,816) and Yao et al. (US 5,723,856).
Regarding Claim 5, which is dependent on dependent claim 2, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) discloses all the claimed invention. 
However, Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the VCO includes a first optical VCO and a second optical VCO, the first optical VCO configured to generate a first optical transmission signal and the second optical VCO configured to generate a second optical transmission signal, and wherein the radar device further comprises: an optical link configured to route the first and second optical transmission signals to each of the first and second transmitters.”
In the same field of endeavor, Matsuoka (‘711) teaches “the VCO includes a first VCO and a second optical VCO, the first VCO configured to generate a first transmission signal and the second VCO configured to generate a second transmission signal [paragraph 35: a signal generated by a voltage control oscillator (VCO) 301 is distributed by an LO distributor 302 and applied to the first transmitting antenna 305 (T1) and the second transmitting antenna 306 (T2)].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) “the VCO includes a first VCO and a second optical VCO, the first VCO configured to generate a first transmission signal and the second VCO configured to generate a second transmission signal”, as taught by Matsuoka (‘711) for enhancing measurement resolution of the range and angle values [Matsuoka (‘711) – paragraph 16].
Zediker er al. (‘816) further discloses that VCO is “optical VCO”, “the radar device further comprises: an optical link configured to route the first and second optical transmission signals to each of the first and second transmitters [column 5 line 55- column 6 line 3: the transmitter includes a master oscillator for generating the primary laser beam, a voltage controlled oscillator (VCO) for generating a VCO signal having a predetermined, repetitive frequency pattern, a frequency shifting device for varying the frequency of the primary laser beam responsive to the VCO signal to 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) to have that VCO is “optical VCO”, “the radar device further comprises: an optical link configured to route the first and second optical transmission signals to each of the first and second transmitters”, as taught by Zediker er al. (‘816) to have electro-optic senor for higher angular resolution.
Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)/Zediker er al. (‘816) does not explicitly disclose “the first and second transmitters each including a photodetector configured to convert the first and second optical transmission signals into an RF signal for transmission to the target [column 2 lines 16-31: an optical fiber that delivers the optical output to a photodetector…the photodetector converts the optical signal to the electrical signal].”
Nevertheless, Yao et al. (‘856) teaches “the first and second transmitters each including a photodetector configured to convert the first and second optical transmission signals into an RF signal for transmission to the target.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)/Zediker er al. (‘816) to have that VCO is “the first and second transmitters each including a photodetector configured to convert the first and second optical transmission signals into an RF signal for transmission to the target”, as taught by Yao et al. (‘856) to have electro-optic senor for higher angular resolution.
Regarding Claim 6, which is dependent on dependent claim 5, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)/Zediker er al. (‘816)/Yao et al. (‘856) discloses all the claimed invention. 
However, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)/Yao et al. (‘856) does not explicitly disclose “the first optical VCO comprises a first tunable laser and the second optical VCO comprises a second tunable laser.”
Nevertheless, Zediker er al. (‘816) teaches “the first optical VCO comprises a first tunable laser and the second optical VCO comprises a second tunable laser [column 5 line 55- column 6 line 3: the transmitter includes a master oscillator for generating the primary laser beam, a voltage controlled oscillator (VCO) for generating a VCO signal having a predetermined, repetitive frequency pattern, a frequency shifting device for varying the frequency of the primary laser beam responsive to the VCO signal to thereby produce a frequency-varying primary laser signal].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)/Yao et al. (‘856) to have “the first optical VCO comprises a first tunable laser and the second optical VCO comprises a second tunable laser”, as taught by Zediker er al. (‘816) to have electro-optic senor for higher angular resolution.
Regarding claim 14, which is dependent on dependent claim 12, and which is a corresponding method claim of device claim 5, Holder (‘607)/Raphaeli (‘393)/Matsuoka 
Regarding Claim 20, which is dependent on independent claim 18, Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) discloses all the claimed invention. 
However, Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the means for generating the transmission signal comprises: means for generating a first optical transmission signal and a second optical transmission signal; 
means for routing the first and second optical transmission signals to each of the first and second transmitters; and 
means for converting the first and second optical transmission signals into RF signals for transmission.”
In the same field of endeavor, Matsuoka (‘711) teaches “the means for generating the transmission signal comprises: means for generating a first transmission signal and a second transmission signal [paragraph 35: a signal generated by a voltage control oscillator (VCO) 301 is distributed by an LO distributor 302 and applied to the first transmitting antenna 305 (T1) and the second transmitting antenna 306 (T2)].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) “the means for generating the transmission signal comprises: means for generating a first transmission signal and a second transmission signal”, as taught by Matsuoka (‘711) for enhancing measurement resolution of the range and angle values [Matsuoka (‘711) – paragraph 16].
optical”, “means for routing the first and second optical transmission signals to each of the first and second transmitters [column 5 line 55- column 6 line 3: the transmitter includes a master oscillator for generating the primary laser beam, a voltage controlled oscillator (VCO) for generating a VCO signal having a predetermined, repetitive frequency pattern, a frequency shifting device for varying the frequency of the primary laser beam responsive to the VCO signal to thereby produce a frequency-varying primary laser signal, and an optical fiber amplifier for amplifying the frequency-varying primary laser signal to thereby produce a transmit laser beam].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711) to have that VCO is “optical”, “means for routing the first and second optical transmission signals to each of the first and second transmitters”, as taught by Zediker er al. (‘816) to have electro-optic senor for higher angular resolution.
Holder (‘607)/Raphaeli (‘393)/Matsuoka (‘711)/Zediker er al. (‘816) does not explicitly disclose “means for converting the first and second optical transmission signals into RF signals for transmission [column 2 lines 16-31: an optical fiber that delivers the optical output to a photodetector…the photodetector converts the optical signal to the electrical signal].”
Nevertheless, Yao et al. (‘856) teaches “means for converting the first and second optical transmission signals into RF signals for transmission.”
means for converting the first and second optical transmission signals into RF signals for transmission”, as taught by Yao et al. (‘856) to have electro-optic senor for higher angular resolution.

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2009/0167607 A1)/Raphaeli (US 2006/0181393 A1), and further in view of Marks (US 2019/0339380 A1).
Regarding Claim 7, which is dependent on independent claim 1, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the first and second transmitters are each multiple input, multiple output (MIMO) transceivers.” 
In the same field of endeavor, Marks (‘380) teaches “the first and second transmitters are each multiple input, multiple output (MIMO) transceivers [paragraph 3: multiple-input-multiple-output (MIMO) imaging systems and methods]; [paragraph 25: an array of transmitters and receivers…the fields radiated by each transmitter and receiver can be defined by a radiation pattern at each frequency of interest in the bandwidth with which the object is to be interrogated].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “the first and second transmitters are each multiple input, multiple output (MIMO) transceivers”, as taught by Marks (‘380) for employing transmitters and receivers to image the target without having to move the transmitters or receivers relative to the object [Marks (‘380) – paragraph 4].
Regarding Claim 8, which is dependent on dependent claim 7, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the MIMO transceivers are configured and positioned to provide three-dimensional (3D) image information of the target as the target moves relative to the radar device [paragraph 23: when using MIMO radars to image nearby objects with large apertures, such as would occur during security checkpoint scanning or vehicle navigation]; [paragraph 28: implement MIMO radar inversion called Fourier Accelerated Multistatic Imaging (FAMI) that does not require a single phase-center approximation, accounts for complex antenna radiation patterns, and produces three-dimensional reconstructions of target].” 
In the same field of endeavor, Marks (‘380) teaches “the MIMO transceivers are configured and positioned to provide three-dimensional (3D) image information of the target as the target moves relative to the radar device.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “the MIMO transceivers are configured and positioned to provide three-dimensional (3D) image information of the target as the target moves relative to the radar device”, as taught by Marks (‘380) for employing transmitters and receivers 
Regarding Claim 9, which is dependent on independent claim 1, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “in addition to the first and second transmitters, a plurality of additional transmitters arranged in a multiple input, multiple output (MIMO) configuration.” 
In the same field of endeavor, Marks (‘380) teaches “in addition to the first and second transmitters, a plurality of additional transmitters arranged in a multiple input, multiple output (MIMO) configuration [paragraph 3: multiple-input-multiple-output (MIMO) imaging systems and methods]; [paragraph 25: an array of transmitters and receivers…the fields radiated by each transmitter and receiver can be defined by a radiation pattern at each frequency of interest in the bandwidth with which the object is to be interrogated].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “in addition to the first and second transmitters, a plurality of additional transmitters arranged in a multiple input, multiple output (MIMO) configuration”
Regarding claim 15, which is dependent on independent claim 11, and which is a corresponding method claim of device claim 7, Holder (‘607)/Raphaeli (‘393)/Marks (‘380) discloses all the claimed invention as shown above for claim 7.
Regarding claim 16, which is dependent on dependent claim 15, and which is a corresponding method claim of device claim 8, Holder (‘607)/Raphaeli (‘393)/Marks (‘380) discloses all the claimed invention as shown above for claim 8.
Regarding Claim 17, which is dependent on independent claim 11, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the first and second transmitters are multiple input, multiple output (MIMO) transmitters and wherein the method further comprises: generating three-dimensional (3D) imagery of the target based on the received reflected MIMO signals as the target moves relative to the radar device.” 
In the same field of endeavor, Marks (‘380) teaches “the first and second transmitters are multiple input, multiple output (MIMO) transmitters [paragraph 3: multiple-input-multiple-output (MIMO) imaging systems and methods]; [paragraph 25: an array of transmitters and receivers…the fields radiated by each transmitter and receiver can be defined by a radiation pattern at each frequency of interest in the bandwidth with which the object is to be interrogated]” and
wherein the method further comprises: generating three-dimensional (3D) imagery of the target based on the received reflected MIMO signals as the target moves relative to the radar device [paragraph 23: when using MIMO radars to image nearby objects with large apertures, such as would occur during security checkpoint 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “the first and second transmitters are multiple input, multiple output (MIMO) transmitters and wherein the method further comprises: generating three-dimensional (3D) imagery of the target based on the received reflected MIMO signals as the target moves relative to the radar device”, as taught by Marks (‘380) for employing transmitters and receivers to image the target without having to move the transmitters or receivers relative to the object [Marks (‘380) – paragraph 4].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder (US 2009/0167607 A1)/Raphaeli (US 2006/0181393 A1), and further in view of Jelalian et al. (US 4,721,385).
Regarding Claim 10, which is dependent on independent claim 1, Holder (‘607)/Raphaeli (‘393) discloses all the claimed invention. 
Holder (‘607)/Raphaeli (‘393) does not explicitly disclose “the processing circuit comprises a spectrum analyzer or a network analyzer.” 
In the same field of endeavor, Jelalian et al. (‘385) teaches “the processing circuit comprises a spectrum analyzer or a network analyzer [column 5 lines 33-50: the difference or beat frequency signal produced at the output of receiver 90 is .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Holder (‘607)/Raphaeli (‘393) to have “the processing circuit comprises a spectrum analyzer or a network analyzer”, as taught by Jelalian et al. (‘385) for display presentation of receiver output data [Jelalian et al. (‘385) – column 5 lines 33-50].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raphaeli et al. (US 2018/0166794 A1) discloses MIMO antenna array arrangement… the transmitter and receiver arrays are arranged such that the MIMO operation is mixed in the azimuth and elevation domains (paragraph 15), MIMO antenna arrangement that optimizes the three-dimensional spatial beam pattern (paragraph 1).
Nohmi (US 2006/0220946 A1) discloses Interferometer-type radar.
Louberg et al. (US 7,019,682 B1) discloses imaging millimeter wave radar.
Akita et al. (US 2009/0289831 A1) discloses radar device.
Mohan (US 6,956523 B2) method and apparatus for remotely driving the velocity vector of an in-flight ballistic projectile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648